Citation Nr: 1010409	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  09-26 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to additional Department of Veterans Affairs 
compensation benefits for a dependent parent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from July 1963 to July 1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) which denied 
additional Department of Veterans Affairs (VA) compensation 
benefits for a dependent parent.  


FINDING OF FACT

A March 2010 Motion to Withdraw Appeal expressly withdrew the 
Veteran's substantive appeal from the denial of additional VA 
compensation benefits for a dependent parent.  


CONCLUSION OF LAW

The issue of the Veteran's entitlement to additional VA 
compensation benefits for a dependent parent has been 
withdrawn and no allegation of error of fact or law remains.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In his March 2010 Motion to Withdraw Appeal, the accredited 
representative states that the Veteran's mother had 
unfortunately passed away and the Veteran therefore sought to 
withdraw his appeal.  A veteran or his accredited 
representative may withdraw the Veteran's substantive appeal 
in writing at any time prior to the Board's promulgation of a 
decision.  38 C.F.R. § 20.204 (2009).  The Board finds that 
the March 2010 Motion to Withdraw Appeal effectively withdrew 
the Veteran's substantive appeal.  Therefore, the Board 
concludes that no allegation of fact or law remains.  In the 
absence of such assertions, the appeal should be dismissed.  
38 U.S.C.A. § 7105 (West 2002).  


ORDER

The appeal is dismissed.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


